 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 

 
 
Execution Version
 
$1,125,000,000 INCREMENTAL TERM LOANS
 
 
 
INCREMENTAL ASSUMPTION AGREEMENT
 
Dated as of January 6, 2014
 
among
 
BERRY PLASTICS GROUP, INC.,
 
BERRY PLASTICS CORPORATION
 
and
 
CERTAIN SUBSIDIARIES OF BERRY PLASTICS CORPORATION
 
as Loan Parties,
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
as Administrative Agent
 
and
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
as Incremental Term Lender
 
 
 
 
 

--------------------------------------------------------------------------------

 
INCREMENTAL ASSUMPTION AGREEMENT
 
    THIS INCREMENTAL ASSUMPTION AGREEMENT (this “Agreement”), dated as of
January 6, 2014, is among BERRY PLASTICS CORPORATION, a Delaware corporation
(the “Borrower”), BERRY PLASTICS GROUP, INC., a Delaware corporation
(“Holdings”), each Subsidiary of the Borrower listed on the signature pages
hereto (together with Holdings and Borrower, the “Loan Parties”), Credit Suisse
AG, Cayman Islands Branch, as an Incremental Term Lender (as defined in the
Credit Agreement referred to below) (in such capacity, the “Incremental Term
Lender”), and Credit Suisse AG, Cayman Islands Branch (formerly known as Credit
Suisse, Cayman Islands Branch), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders under the Credit Agreement.
 
    PRELIMINARY STATEMENTS:
 
    (1) The Loan Parties, the Administrative Agent and the other agents and
lenders party thereto are parties to the Second Amended and Restated Term Loan
Credit Agreement dated as of April 3, 2007 (as modified by that certain
Incremental Assumption Agreement, dated as of February 8, 2013 (the “Initial
Incremental Assumption Agreement”), the “Credit Agreement”). Capitalized terms
not otherwise defined in this Agreement have the same meanings as specified in
the Credit Agreement.
 
    (2) The Borrower has requested that the Incremental Term Lender provide an
Incremental Term Loan Commitment (and Incremental Term Loans consisting of Other
Term Loans) in the amount of $1,125,000,000.00 (such commitments, together, the
“Term E Loan Commitments” and such Incremental Term Loans, the “Term E Loans”),
and the Incremental Term Lender is willing to provide such Incremental Term Loan
Commitment and Incremental Term Loans, subject in each case to the terms and
conditions set forth herein.
 
    (3) The Loan Parties, the Incremental Term Lender and the Administrative
Agent are entering into this Agreement in order to evidence the Term E Loan
Commitments and Term E Loans in accordance with Section 2.21 of the Credit
Agreement.
 
    SECTION 1. New Commitments and New Loans
 
    Pursuant to Section 2.21 of the Credit Agreement, and subject to the
satisfaction of the conditions set forth in Section 3 hereof:
 
    (a) The Incremental Term Lender agrees to make a single loan to the Borrower
on the Effective Date in a principal amount not to exceed the amount set forth
with respect to the Incremental Term Lender on Schedule 1 hereto (with respect
to the Incremental Term Lender, its “Term E Loan Commitment”).
 
    (b) The Administrative Agent hereby approves of the Incremental Term Lender
as an Incremental Term Lender under the Credit Agreement and approves of the
terms of the Term E Loans as set forth in Section 2 hereof.
 
    SECTION 2. Terms of the Term E Loans
 
    Pursuant to Section 2.21 of the Credit Agreement, the Term E Loans shall be
Other Term Loans, the terms of which shall be as follows:
 
    (a) The aggregate amount of the Term E Loans and Term E Loan Commitments
shall be $1,125,000,000.00.
 
    (b) The Incremental Term Facility Maturity Date with respect to the Term E
Loans shall be the date that is seven years following the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
    (c) The amortization schedule relating to the Term E Loans shall be as set
forth on Annex A attached hereto.
 
    (d) The Applicable Margin with respect to the Term E Loans shall be 2.75%
per annum in the case of any Eurocurrency Loan that is a Term E Loan and shall
be 1.75% for any ABR Loan that is a Term E Loan.
 
    (e) Solely for the purposes of calculation of interest payable in respect of
Term E Loans, the term “ABR” shall mean, for any day, a fluctuating rate per
annum equal to the highest of (a) the Federal Funds Effective Rate plus 1/2 of
1%, (b) the rate of interest in effect for such day as publicly announced from
time to time by Credit Suisse as its “prime rate” at its principal office in New
York, New York and (c) 2.00%. Any change in such rate announced by Credit Suisse
shall take effect at the opening of business on the day specified in the public
announcement of such change.
 
    (f) Solely for the purposes of calculation of interest payable in respect of
Term E Loans, the term “LIBO Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, the greater of (a) 1.00% per annum and (b)
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Bloomberg (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; provided, that if such rate is not available at such time for
any reason, then the “LIBO Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Loan being made, continued or
converted by Credit Suisse and with a term equivalent to such Interest Period
would be offered by Credit Suisse’s London Branch to major banks in the London
interbank eurocurrency market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.
 
    (g) Notwithstanding anything herein or in the Credit Agreement to the
contrary, in the event that, on or prior to the six-month anniversary of the
Effective Date, there occurs any Repricing Event or in connection with a
Repricing Event constituting an amendment or conversion of Term E Loans, any
Incremental Term Lender (as defined in the Credit Agreement) is required to
assign its Term E Loans pursuant to Section 2.19(c) of the Credit Agreement, the
Borrower shall on the date of such Repricing Event pay to the Administrative
Agent, for the account of each Incremental Term Lender (as defined in the Credit
Agreement) with such Term E Loans that are subject to such Repricing Event or
are required to be so assigned, a fee equal to 1.00% of the principal amount of
the Term E Loans subject to such Repricing Event or required to be so assigned;
provided that any prepayment of any Term E Loans made in connection with a
Change in Control shall not require the payment of the 1.00% premium otherwise
provided for in this paragraph.
 
    For purposes of this Section 2(g), “Repricing Event” shall mean any
prepayment or repayment of Term E Loans with the proceeds of, or any conversion
or amendment of Term E Loans into, any new or replacement tranche of term loans
bearing interest with an “effective yield” (taking into account, for example,
upfront fees, interest rate spreads, interest rate benchmarks floors and
original interest discount, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders of such new or replacement loans and
without taking into account any fluctuations in the Adjusted LIBO Rate or
comparable rate) less than the “effective yield” applicable to the Term E Loans
(as such comparative yields are determined consistent with generally accepted
financial practices) (it being understood that (x) in each case, the yield shall
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
exclude any structuring, commitment and arranger fees or other fees unless such
similar fees are paid to all lenders generally in the primary syndication of
such new or replacement tranche of term loans and shall include any rate floors
and any upfront or similar fees paid to all lenders generally in the primary
syndication of such new or replacement tranche of term loans or original issue
discount payable with respect to such new or replacement tranche of term loans
and (y) any such repayment, prepayment or conversion shall only constitute a
Repricing Event to the extent the primary purpose of such repayment, prepayment,
conversion or amendment, as reasonably determined by the Borrower in good faith,
is to reduce the “effective yield” on the Term E Loans).
 
    (h) The provisions set forth in Section 2(h) of the Initial Incremental
Assumption Agreement shall also apply to the Term E Loans with the same effect
as such terms apply to the Term D Loans, it being understood and agreed that, on
and after the Effective Date, such provisions shall apply to, and be effective
as to, all Term Loans under the Credit Agreement, as modified by this Agreement.
 
    (i) All other terms not described herein and relating to the Term E Loans
shall be the same as the terms of the Term D Loans.
 
    SECTION 3. Conditions to Effectiveness
 
    The Incremental Term Lender agrees to make its Term E Loans to the Borrower
in an aggregate principal amount not to exceed its Term E Loan Commitment on and
as of the date (the “Effective Date”) on which the following conditions shall
have been satisfied:
 
    (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
    (b) The Administrative Agent shall have received, on behalf of itself and
the Lenders, a favorable written opinion of Wachtell, Lipton, Rosen & Katz,
counsel to the Borrower, Jason Greene, as in-house counsel to the Loan Parties
and Richards Layton & Finger, as Delaware counsel to certain of the Loan
Parties, each (A) dated the Effective Date, (B) addressed to the Administrative
Agent, the Collateral Agent and the Lenders, (C) covering the Borrower and each
Loan Party that is organized under the laws of Delaware or New York and (D)
customary in form and substance for transactions of the type contemplated hereby
and reasonably satisfactory to the Administrative Agent and covering such
matters as are customary for transactions of the type contemplated hereby and
consistent with the opinions delivered in connection with the Initial
Incremental Assumption Agreement.
 
    (c) The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii), (iii) and (iv) below:
 
    (i)    a copy of the certificate or articles of incorporation, certificate
of limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;
 
 
3

--------------------------------------------------------------------------------

 
       (ii)    a certificate of the Secretary or Assistant Secretary or similar
officer of each Loan Party dated the Effective Date and certifying:
 
(A)     that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Effective Date and
at all times since the date of the resolutions described in clause (B) below,
 
(B)     that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of this Agreement and, in the case of the
Borrower, the borrowing of Term E Loans, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Effective
Date,
 
(C)     that the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation of such Loan Party has not been
amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above,
 
(D)    as to the incumbency and specimen signature of each officer executing
this Agreement or any other document delivered in connection herewith on behalf
of such Loan Party, and
 
(E)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;
 
(iii)           certification of a director or another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary or
similar officer executing the certificate delivered pursuant to Section
3(c)(ii); and
 
(iv)           a certificate of a Responsible Officer of the Borrower as to
satisfaction of the condition set forth in Section 3(e) hereof.
 
    (d) The Administrative Agent and the Incremental Term Lender shall have
received all fees (including in respect of original issue discount or upfront
fees) due and payable thereto on or prior to the Effective Date and, to the
extent invoiced, all other amounts due and payable (whether pursuant to the Loan
Documents or any agreement relating to the arrangement of the Term E
Commitments) on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of Latham & Watkins LLP
and local counsel) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document.
 
 
4

--------------------------------------------------------------------------------

 
    (e) The representations and warranties set forth in Article III of the
Credit Agreement shall be true and correct in all material respects as of the
Effective Date, in each case, with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date), and
immediately after giving effect to the Borrowing of the Term E Loans, no Event
of Default or Default shall have occurred and be continuing or would result
therefrom.
 
    (f) Substantially concurrently with the making by the Incremental Term
Lender of its Term E Loans to the Borrower on the Effective Date, all of the
principal, interest, fees and other amounts due and payable in respect of the
Term C Loans under the Credit Agreement shall have been paid by the Borrower.
 
    (g) The Administrative Agent shall have received a "Life-of-Loan" flood
hazard determination notice for each real property encumbered by a Mortgage, and
if such real property is located in a special flood hazard area, (x) a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Loan Party and (y) certificates of
flood insurance evidencing any such insurance required by the Credit Agreement.
 
    SECTION 4.  Post Effective Date Security Documentation.
 
    (a) The Borrower shall and shall cause each Material Subsidiary to within 90
days (with up to an additional 30 days if reasonably necessary) after the
Effective Date (or such longer period as the Administrative Agent may
determine), execute, deliver and file, as applicable amendments (to the extent
reasonably required by the Administrative Agent) to the Mortgages existing prior
to the Effective Date to give effect to the Term E Loans, together with (w) such
title endorsements to the existing title insurance policies relating to the
property subject to such Mortgages as are reasonably required by the
Administrative Agent, which shall be in the same insured amount and otherwise
consistent with those that have been issued previously in connection with such
title insurance policies (it being understood that the Borrower shall not be
required to deliver (I) any zoning opinion (except that if reasonably required
by the title insurer, the Borrower shall provide customary zoning reports from a
national zoning information service), or (II) any new, updated or revised survey
(subject to any “no-change” survey affidavit below), (x) such owner’s title
affidavits as may be reasonably required by the title insurer (if any) in
substantially the form previously accepted by the title insurer with respect to
such Mortgages, including therein any so-called “no-change” survey affidavit,
(y) any documents required in connection with the recording of such mortgage
amendments and (z) with respect to each Mortgage amendment, an opinion of local
counsel (to the extent delivered in connection with previous amendments of the
Mortgages required to give effect to the Term D Loans, if any), in form and
substance substantially consistent (or with such changes requested by such local
counsel as the Administrative Agent shall agree, in its reasonable discretion)
with those, if any, delivered in connection with previous amendments to the
Mortgages.
 
    SECTION 5. Representations and Warranties. On the Effective Date, the Loan
Parties represent and warrant to the Incremental Term Lender that: (a) the
execution, delivery and performance by Holdings, the Borrower and each of the
Subsidiary Loan Parties of this Agreement and the incurrence of the Term E Loans
hereunder and under the Credit Agreement (as amended hereby) are permitted
under, and do not conflict with or violate, the terms of the Credit Agreement,
the Intercreditor Agreement or the Senior Lender Intercreditor Agreement, (b)
the proceeds of the Term E Loans will be used substantially simultaneously by
the Borrower to repay all of the Term C Loans, (c) no action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with this Agreement or the
incurrence by the Borrower of the Term E Loans, except for the actions
contemplated by Section 4 above, (d) immediately after giving effect to the
incurrence by the Borrower of the Term E Loans and the use of proceeds thereof,
(i) the fair value of the assets of the Borrower (individually) and Holdings,
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries on a consolidated basis, respectively; (ii) the present fair
saleable value of the property of the Borrower (individually) and Holdings, the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower
(individually) and Holdings, the Borrower and its Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower (individually)
and Holdings, the Borrower and its Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Effective Date, and (e) on the Effective Date, neither
Holdings nor the Borrower intends to, and neither Holdings nor the Borrower
believes that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such subsidiary.
 
 
5

--------------------------------------------------------------------------------

 
    SECTION 6. Reference to and Effect on the Credit Agreement; Confirmation of
Guarantors. (a) On and after the effectiveness of this Agreement, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement, as amended by, and after giving effect to, this Agreement.
 
    (b)   Each Loan Document, after giving effect to this Agreement, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed, except that, on and after the effectiveness of this
Agreement, each reference in each of the Loan Documents (including the
Collateral Agreement and the other Security Documents) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by, and after giving effect to, this Agreement, and each reference to
“Lender” therein shall, for the avoidance of doubt, include each Incremental
Term Lender (as defined in the Credit Agreement), including the Incremental Term
Lender. Without limiting the generality of the foregoing, the Security Documents
(in the case of the Mortgages, after giving effect to any amendments thereto
required to give effect to the Term E Loans) and all of the Collateral described
therein do and shall continue to secure the payment of all Obligations of the
Loan Parties under the Loan Documents, as amended by, and after giving effect
to, this Agreement (in the case of the Mortgages, subject to any limitations
contained in the Mortgages on maximum indebtedness or maximum indebtedness
permitted to be secured thereby), in each case subject to the terms thereof.
 
    (c)  Each Loan Party hereby (i) ratifies and reaffirms all of its payment
and performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Collateral Agreement) and confirms that (in the case
of the Mortgages, if any after giving effect to any amendments required to give
effect to the Term E Loans) such liens and security interests continue to secure
the Obligations under the Loan Documents, including, without limitation, all
Obligations resulting from or incurred pursuant to the Term E Loans (in the case
of the Mortgages, subject to any limitations contained in the Mortgages on
maximum indebtedness or maximum indebtedness permitted to be secured thereby),
in each case subject to the terms thereof and (iii) in the case of each
Guarantor, ratifies and reaffirms its guaranty of the Obligations pursuant to
Article II of the Collateral Agreement.
 
 
6

--------------------------------------------------------------------------------

 
    (d) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, or constitute
a waiver of any provision of any of the Loan Documents.
 
    (e) This Agreement is a Loan Document.
 
    SECTION 7. Incremental Term Lender.
 
    (a)  The Incremental Term Lender (i) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements referred
to in Section 5.04 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (ii) agrees that it will, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement; (iii)
represents and warrants that its name set forth on its signature page hereto is
its legal name; (iv) confirms that it is not the Borrower or any of its
Subsidiaries or an Affiliate of any of them; (v) appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (vi) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (vii) attaches any U.S. Internal Revenue
Service forms required under Section 2.17 of the Credit Agreement.
 
    (b)  On and after the Effective Date, the Incremental Term Lender shall be a
party to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder. All notices and other communications
provided for hereunder or under the Loan Documents to the Incremental Term
Lender shall be to its address as set forth in the administrative questionnaire
it has furnished to the Administrative Agent.
 
    SECTION 8. Costs, Expenses.  The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses (including Other Taxes) incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of
Section 9.05 of the Credit Agreement.
 
    SECTION 9. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract, and shall become effective as
provided in Section 3. Delivery of an executed counterpart to this Agreement by
facsimile transmission (or other electronic transmission pursuant to procedures
approved by the Administrative Agent) shall be effective as delivery of a
manually signed original.
 
    SECTION 10. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
 
 
 
7

--------------------------------------------------------------------------------

 
 
[Remainder of page intentionally left blank]
 
 
 


 
8

--------------------------------------------------------------------------------

 


   IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 

  BERRY PLASTICS CORPORATION          
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title:  Chief Financial Officer    
     

 
 

  BERRY PLASTICS GROUP, INC.          
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer    

 
 
 
 
 
 
 
 


[Signature Page for Incremental Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
BERRY PLASTICS TECHNICAL SERVICES, INC.
BERRY STERLING CORPORATION
CPI HOLDING CORPORATION
PESCOR, INC.
VENTURE PACKAGING, INC.
VENTURE PACKAGING MIDWEST, INC.
BERRY PLASTICS ACQUISITION CORPORATION V
BERRY PLASTICS OPCO, INC.
BERRY PLASTICS ACQUISITION CORPORATION IX
BERRY PLASTICS ACQUISITION CORPORATION XI
BERRY PLASTICS ACQUISITION CORPORATION XII
BERRY PLASTICS ACQUISITION CORPORATION XIII
CAPLAS NEPTUNE, LLC
CAPLAS LLC
PRIME LABEL & SCREEN INCORPORATED
       
 
By:
/s/ Mark W. Miles        Mark W. Miles       Title: Chief Financial Officer    
     

 
 

 
BPREX CLOSURES, LLC
         
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer      
 

 
 

 
CARDINAL PACKAGING, INC.
         
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer      
 

 
 

 
BERRY PLASTICS SP, INC.
         
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer      
 

 


[Signature Page for Incremental Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 



 
ROLLPAK CORPORATION
         
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer  

 
 
 

 
BPREX CLOSURES KENTUCKY INC.
         
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer  

 
 
 
 

 
BPREX CLOSURE SYSTEMS, LLC
         
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer  

 
 
 

 
BPREX DELTA INC.
         
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer  

 
 
 
 

 
BERRY PLASTICS FILMCO, INC.
         
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer  

 
 
 
 
 
 
 


[Signature Page for Incremental Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
 

 

 
AEROCON, LLC
BERRY PLASTICS IK, LLC
         
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer  

 
 
 

 
BERRY PLASTICS ACQUISITION CORPORATION XV, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer  

 
 

 
BERRY PLASTICS DESIGN, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 
 
 
 
 
 


[Signature Page for Incremental Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 

 
COVALENCE SPECIALTY COATINGS LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 

 
COVALENCE SPECIALTY ADHESIVES LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 
 

 
KERR GROUP, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 
 

 
POLY-SEAL, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 



 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature Page for Incremental Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 


 
 
 

 
BERRY PLASTICS ACQUISITION LLC X
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 

 
SEAL FOR LIFE INDUSTRIES, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 

 
SAFFRON ACQUISITION, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 

 
SUN COAST INDUSTRIES, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 

 
SETCO, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 

 
GRAFCO INDUSTRIES LIMITED PARTNERSHIP
By: Caplas Neptune, LLC its General Partner
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature Page for Incremental Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 

 
CAPTIVE PLASTICS HOLDINGS, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 

 
CAPTIVE PLASTICS, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 

 
KNIGHT PLASTICS, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 

 
PACKERWARE, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 

 
PLIANT, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature Page for Incremental Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 



 
UNIPLAST HOLDINGS, LLC
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 

 
UNIPLAST U.S., INC.
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 

 
PLIANT CORPORATION INTERNATIONAL
       
 
By:
/s/ Mark W. Miles       Mark W. Miles       Title: Chief Financial Officer

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature Page for Incremental Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 


 

 
CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent
       
 
By:
/s/ Doreen Barn       Doreen Barr      
Title: Authorized Signatory                          By:  /s/Jean-Marc Vauclair
     Title: Authorized Signatory

 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
 
 
 


[Signature Page for Incremental Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 


 
 
 

 
CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Incremental Term Lender
       
 
By:
/s/ Doreen Barn       Doreen Barr       Title: Authorized Signatory         By:
/s/ Jean-Marc Vauclair     Title: Authorized Signatory

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature Page for Incremental Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 


Schedule 1
 
Incremental Term Lender
 
Term E Loan Commitments
Credit Suisse AG, Cayman Islands Branch
$1,125,000,000.00

 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


Annex A
 
Subject to the provisions of Section 2.10 of the Credit Agreement, the Borrower
shall repay Term E Loans on each date set forth below in the aggregate principal
amount set forth opposite such date (each such date being referred to as a “Term
E Loan Installment Date”)
 
 
Date
Amount of Term E Loans to Be Repaid
June 30, 2014
$ 2,812,500
September 30, 2014
$ 2,812,500
December 31, 2014
$ 2,812,500
March 31, 2015
$ 2,812,500
June 30, 2015
$ 2,812,500
September 30, 2015
$ 2,812,500
December 31, 2015
$ 2,812,500
March 31, 2016
$ 2,812,500
June 30, 2016
$ 2,812,500
September 30, 2016
$ 2,812,500
December 31, 2016
$ 2,812,500
March 31, 2017
$ 2,812,500
June 30, 2017
$ 2,812,500
September 30, 2017
$ 2,812,500
December 31, 2017
$ 2,812,500
March 31, 2018
$ 2,812,500
June 30, 2018
$ 2,812,500
September 30, 2018
$ 2,812,500
December 31, 2018
$ 2,812,500
March 31, 2019
$ 2,812,500
June 30, 2019
$ 2,812,500
September 30, 2019
$ 2,812,500
December 31, 2019
$ 2,812,500
March 31, 2020
$ 2,812,500
June 30, 2020
$ 2,812,500
September 30, 2020
$ 2,812,500
December 31, 2020
$ 2,812,500
Incremental Term Facility Maturity
Date with respect to the Term E Loans
$1,049,062,500 or remainder

 
 
 
 
 


 
|
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

